--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

QPPENHEIMER,
 

 
May 3, 2011


PERSONAL AND CONFIDENTIAL


Las Vegas Railway Express, Inc.
6650 Via Austi Parkway, Suite 170
Las Vegas, NV 89119-3550
Attention: Mr. Michael A. Barron, Chairman and Chief Executive Officer


Dear Mike:


This letter will confirm the understanding and agreement (the "Agreement")
between Oppenheimer & Co. Inc. ("Oppenheimer") and Las Vegas Railway Express,
Inc. (together with its affiliates and subsidiaries, the "Company") as follows:


1.
Engagement:    The Company hereby engages Oppenheimer as its exclusive agent
(except as otherwise contemplated herein) in the proposed private placement of
one or more classes or series of securities of the Company, to a limited number
of sophisticated investors (the "Investors").  Such securities (the
"Securities") may take the form of debt, common stock or other equity-linked
securities.   Such placement shall be referred to as the "Transaction."



Currently, the Company plans to sell up to $30 million of common stock. The
selection of each of the Investors from a list of potential Investors and the
number of Securities sold to each of such Investors shall be mutually agreed by
the Company and Oppenheimer. The number and price of the Securities the Company
shall ultimately agree to sell, pursuant to the Purchase Agreements (defined
below), are entirely within its discretion.


2.
Oppenheimer's Role:   Oppenheimer hereby accepts the engagement described herein
and, in that connection, agrees to:




 
(a)
assist  the  Company in preparing  a private placement memorandum  (the
"Memorandum") describing the Company and the Securities;




 
(b)
review with the Company a list of the Investors to whom the Memorandum will be
provided; and


 
 

--------------------------------------------------------------------------------

 


 
(c)
assist and advise the Company with respect to the negotiation of the sale of the
Securities to the Investors.



3.
Due Diligence:   It is understood that Oppenheimer's assistance in the
Transaction will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as Oppenheimer deems appropriate
under the circumstances (such investigation hereinafter to be referred to as
"Due Diligence") and the approval of Oppenheimer's internal committees.    It is
understood that (without limitation of the rights expressed in the Section
hereof entitled 'Term; Exclusivity") Oppenheimer shall have the right in its
sole discretion to terminate this Agreement if the outcome of the Due Diligence
is not satisfactory to Oppenheimer or if approval of its committees is not
obtained.
 

4.
Term; Exclusivity:   This engagement will commence on the date hereof and
terminate on the earlier to occur of (i) 12 months from the date of this letter,
(ii) the consummation of the Transaction, or (iii) the date on which a party
receives written notice from the other party of termination of this
engagement.    Upon the termination of this letter agreement, the Company shall
pay to Oppenheimer all fees earned and reimburse Oppenheimer for all reasonable
expenses incurred, in accordance with Paragraphs 8 and 9 hereof,
respectively.   It is understood that, notwithstanding the termination of this
agreement, sections 5, 9, 10, 11, 12, 13, 16 and 17 shall survive the
termination hereof.



During Oppenheimer's engagement hereunder: (i) the Company will not, and will
not permit its representatives to, other than in coordination with Oppenheimer,
contact or solicit institutions, corporations or other entities as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of a Transaction. Furthermore, the Company
agrees that during Oppenheimer's engagement hereunder, all inquiries, whether
direct or indirect, from prospective Investors will be referred to Oppenheimer
and will be deemed to have been contacted by Oppenheimer in connection with the
Transaction. The Company may reject any potential Investor if, in its
discretion, the Company believes that the inclusion of such Investor in the
Company would be incompatible with the best interests of the Company. The
Company shall not be obligated to sell the Securities or to accept any offer
thereof, and the terms of such Securities and the final decision to issue the
same shall be subject to the discretionary approval of the Company.


No offers or sales of any securities of the same or similar class as the
Securities will be made by the Company or any affiliate during the six-month
period after the completion of the offering of the Securities in each case
except in compliance with the registration requirements of the Securities Act of
1933, as amended (the "Securities Act"), or an exemption therefrom.


5.
Right of First Refusal.    If, during this engagement or 12 months after
termination thereof, the Company decides to pursue an offering of securities or
other financing of the Company (in addition to the Transaction), then
Oppenheimer will have a right of first refusal to act as lead underwriter,
placement agent or arranger, as the case may be, for such
financing.    Oppenheimer's participation in such offering or financing will be
subject to the approval of the appropriate internal Oppenheimer committees and
other conditions customary for such an undertaking.


 
 

--------------------------------------------------------------------------------

 

6.
Reasonable Best Efforts:    It is understood that Oppenheimer's involvement in
the Transaction is strictly on a reasonable best efforts basis and that the
consummation of the Transaction will be subject to, among other things, market
conditions.   The Company acknowledges and agrees that Oppenheimer's engagement
hereunder is not an agreement by Oppenheimer or any of its affiliates to
underwrite or purchase any securities, or otherwise provide any financing to the
Company.



7.
Information: The Company shall furnish, or cause to be furnished, to Oppenheimer
all information requested by Oppenheimer for the purpose of rendering services
hereunder (all such information being the "Information"). In addition, the
Company agrees to make available to Oppenheimer upon request from time to time
the officers, directors, accountants, counsel and other advisors of the
Company.  The Company recognizes and confirms that Oppenheimer (a) will use and
rely on the Information, including the Memorandum, and on information available
from generally recognized public sources in performing the services contemplated
by this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Memorandum or the
Information and such other information; and (c) will not make an appraisal of
any of the assets or liabilities of the Company.



The Company represents and warrants to Oppenheimer that: (i) all such
Information, including the Memorandum, any documents attached as exhibits
thereto and/or incorporated by reference therein, and any communications
prepared in connection with the Transaction, are and will be true and accurate
in all material respects and do not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; and (ii) any projected financial information or other
forward-looking information which the Company provides to Oppenheimer will be
made by the Company in good faith, based on management's best estimates then
available and based on facts and assumptions which the Company believes to be
reasonable. Upon reasonable request, the Company will meet with Oppenheimer or
its representatives to discuss all information relevant for disclosure in the
Memorandum and will cooperate in any investigation undertaken by Oppenheimer
thereof, including any document included or incorporated by reference therein.


8.           Company's Responsibilities., Representations and Warranties:



 
(a)
The sale of Securities to any Investor will be evidenced by a purchase agreement
("Purchase Agreement") between the Company and such Investor in a form
reasonably satisfactory to the Company and Oppenheimer.  Prior to the signing of
any Purchase Agreement, officers of the Company with responsibility for
financial affairs will be available to answer inquiries from prospective
Investors.




 
(b)
The selling price of the Securities to be issued and sold by the Company
pursuant   to   the   Purchase   Agreements   will   be   specified   in   writing   by
Oppenheimer on behalf of the Company to the prospective Investors prior to the
execution of the Purchase Agreements, subject to the Company's approval.




 
(c)
The Company will perform the covenants set forth in the Purchase Agreements. The
Purchase Agreements will require the Company to file, promptly after it has
signed and delivered such Purchase Agreements, a registration statement with the
Securities and Exchange Commission (the "SEC") for the resale from time to time
of the Securities to be issued pursuant to such Purchase Agreements (the
"Registration Statement"). The closing of the sale of the Securities
contemplated by the Purchase Agreements (the "Closing") shall be held promptly
following the satisfaction of the other conditions set forth in such Purchase
Agreements.


 
 

--------------------------------------------------------------------------------

 


 
(d)
The Company (i) represents and warrants that the representations and warranties
contained in the Purchase Agreements will be true and correct in all respects on
the date of such Purchase Agreements and on the Closing Date and (ii) agrees
that  Oppenheimer   shall  be  entitled  to  rely  on  such  representations   and
warranties, and the representation and warranties of the Investors, as if they
were made directly to Oppenheimer.




 
(e)
The Company agrees that the Company shall have  sole responsibility for ensuring
that the sale of Securities contemplated by this Agreement and the Purchase
Agreements shall be exempt from the registration requirements of the Securities
Act, and will otherwise comply with the securities laws of any applicable
country or other jurisdiction. The Company shall not take any action or permit
to be taken any action on its behalf that would cause such sale of Securities to
fail to (i) qualify for such an exemption, or (ii) otherwise comply with such
securities laws.     The Company hereby represents, warrants and covenants that
the Company has not, and agrees that it will not, directly or indirectly, engage
in any form of general solicitation, general advertising or directed selling
efforts in connection with the Transaction.



(f)           [Reserved]



 
(g)
At the Closing, the Company will cause its counsel to address and deliver to the
Investors and Oppenheimer an opinion satisfactory to Oppenheimer and the
Investors dated as of the Closing with respect to such matters as Oppenheimer
and its counsel and the Investors shall reasonably request, including a legal
opinion that the offering and sale of the Securities are not required to be
registered under the Securities Act as well as a 1 Ob-5 statement (for the
benefit of Oppenheimer exclusively) in form and substance satisfactory to
Oppenheimer. hi rendering such opinion and statement, such counsel may rely upon
the representations and warranties of the purchasers contained in the Purchase
Agreements and upon certificates from officers of the Company as to factual
matters.



(h)          [Reserved]


 
(i)
The Company acknowledges that the Purchase Agreements may require the Company's
counsel to deliver one or more additional opinions to the Investors. The Company
agrees that Oppenheimer shall be entitled to rely on any such opinions delivered
to the Investors in connection with the Transaction.



 
(j)
For a period of ninety (90) days from the effective date of the Registration
Statement, the Company, as well as any member of executive management or the
board of directors, will not, without the prior written consent of Oppenheimer,
sell, contract to sell or otherwise dispose of or issue any securities of the
Company,   except  pursuant   to  previously   issued  options,   any  agreements
providing for anti-dilution or other stock purchase or share issuance rights in
existence on the date hereof, or any employee benefit or similar plan of the
Company in existence on the date hereof.



 
(k)
The Company agrees it will not consummate the sale of the Securities unless it
delivers or causes to be delivered the terms described in paragraphs (f) through
(j) above to Oppenheimer and/or the Investors (as applicable) at the Closing.


 
 

--------------------------------------------------------------------------------

 

9.
Fees:  As compensation for the services to be rendered by Oppenheimer hereunder,
the Company will pay Oppenheimer a retainer in the amount of $25,000 (the
"Retainer") payable upon execution of this Agreement.   The Retainer to the
extent paid shall be credited against any Transaction Fee (as herein after
defined) paid to Oppenheimer.  In addition, the Company agrees to pay
Oppenheimer at the closing, from the proceeds of the sale of the Securities, a
transaction fee (the "Transaction Fee") equal to 7.0% of the gross proceeds
raised from the sale of the Securities.  It is understood that the Company may,
with the prior approval of Oppenheimer, engage one additional placement agent in
connection with the Transaction (the "Additional Agent'). The Company may pay up
to 25% of the Transaction Fee described above to such co-placement agent.



Further, the Company will pay Oppenheimer the Transaction Fee, if within 12
months from the termination of this Agreement, the Company reaches an agreement
in principle for the sale of the Securities to any Investors which Oppenheimer
previously solicited or sought to solicit on its behalf, or which contacted the
Company in connection with a Transaction. Upon the Company's request, at the
termination of this Agreement, Oppenheimer will supply the Company with a list
of Investors which Oppenheimer has solicited or sought to solicit on its behalf.


In addition, Oppenheimer shall have the right to purchase, for $.01 each,
warrants to purchase a number of Securities equal to 7% of the Securities sold
and placed with Investors in the Transaction. The warrants will have a term of
seven years, will be exercisable after one year at an exercise price equal to
the price per share price at which the Investors invested in connection with the
Transaction and will be transferable to Oppenheimer's affiliates. Oppenheimer
shall also be granted certain registration rights with respect to the common
stock underlying such warrants. These rights will include an unlimited number of
piggyback registration rights. In addition, Oppenheimer shall also be granted a
"cashless exercise" right with respect to the warrants. The warrants shall be
issued pursuant to a definitive warrant agreement containing such provisions, as
well as other customary provisions, including anti-dilution provisions.


It is expressly understood and acknowledged that Oppenheimer and the Additional
Agent shall not be deemed for any purpose to be acting as an agent, joint
venturer or partner of one another and that Oppenheimer assumes no
responsibility, express or implied, for any actions or omissions of, or the
performance of services by, the Additional Agent in connection with the
Transaction or otherwise. The obligations of Oppenheimer and the Additional
Agent shall be several (and not joint and several) in all respects.


10.
Expense Reimbursement:   The Company agrees to reimburse Oppenheimer for all of
its reasonable out-of-pocket expenses in connection with the performance of its
activities under the terms of this Agreement. Reasonable out-of-pocket expenses
include, but are not limited to, costs such as printing, telephone, telex,
courier service, direct computer expenses, accommodations and travel.   The
Company will reimburse Oppenheimer for fees and expenses of legal counsel
employed by and for Oppenheimer, if any, in connection with this Agreement. All
such fees, expenses and costs will be billed monthly and are payable when
invoiced.


 
 

--------------------------------------------------------------------------------

 

To the extent officers and employees of Oppenheimer assist in, or provide
testimony in trial or deposition for any action, suit or proceeding relating to
a Transaction or our engagement hereunder, the Company will pay Oppenheimer a
per diem charge for the services of such officers in an amount to be mutually
agreed upon by the Company and Oppenheimer prior to such assistance.


11.
Indemnity: In addition to the fees and reimbursement of expenses provided for
above, the parties agree to the indemnification and contribution provisions set
forth as Annex A hereto, which are incorporated herein by reference as if fully
set forth below.



12.
Governing Laws: The validity, interpretation and enforcement of this letter
agreement, including Annex A hereto, matters arising out of or related to this
letter agreement (or Annex A) or its making, performance or breach, and/or
related matters will be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein.



The Company irrevocably submits to the exclusive jurisdiction of any court of
the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding concerning the validity,
interpretation and enforcement of this letter agreement, including Annex A
hereto, matters arising out of or related to this letter agreement (or Annex A)
or its making, performance or breach, and/or related matters.


Each of the Company and Oppenheimer hereby waives any right it may have to a
trial by jury in respect of any claim brought by or on behalf of either party
based upon, arising out of or in connection with this letter agreement, our
engagement hereunder or the transactions contemplated hereby.


13.
Confidentiality: Except as required by law, this Agreement and the services and
advice

 
to be provided by Oppenheimer hereunder, shall not be disclosed to third parties
without

 
Oppenheimer's prior written permission.



Oppenheimer shall be permitted to advertise the services it provided in
connection with the private placement subsequent to the consummation of the
private placement. Such expense shall not be reimbursable under paragraph 9
hereof.


14.
No Brokers: The Company represents and warrants to Oppenheimer that there are no
brokers, representatives or other persons which have an interest in compensation
due to Oppenheimer from any transaction contemplated herein or which would
otherwise be due any fee, commission or remuneration upon consummation of any
Transaction.
 

15.
Authorization: The Company and Oppenheimer represent and warrant that each has
all requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.


 
 

--------------------------------------------------------------------------------

 

16.
Independent Contractor: The Company acknowledges that in performing its
services, Oppenheimer is acting as an independent contractor, and not as a
fiduciary, agent or otherwise, of the Company or any other person.   The Company
acknowledges that in performing its services hereunder, Oppenheimer shall act
solely pursuant to a contractual relationship on an arm's length basis
(including in connection with determining the terms of any Transaction).   Any
review by Oppenheimer of the Company, the transactions contemplated hereby or
other matters relating to such transactions has been and shall be performed
solely for the benefit of Oppenheimer and shall not be on behalf of the
Company.    The Company agrees that it shall not claim that Oppenheimer owes a
fiduciary duty to the Company in connection with such transaction or the process
leading thereto.   No one other than the Company is authorized to rely upon the
engagement of Oppenheimer hereunder or any statements, advice, opinions or
conduct by Oppenheimer. The Company further acknowledges that Oppenheimer may
perform certain of the services described herein through one or more of its
affiliates and any such affiliates shall be entitled to the benefit of this
Agreement.



17.
Conflicts. The Company acknowledges that Oppenheimer and its affiliates may have
and may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Oppenheimer may acquire information of
interest to the Company.  Oppenheimer shall have no obligation to disclose such
information to
the  Company  or  to  use   such  information  in  connection  with  any  contemplated
transaction.



18.
Anti-Money Laundering:   To help the United States government fight the funding
of terrorism and money laundering activities, the federal law of the United
States requires all financial institutions to obtain, verify and record
information that identifies each person with whom they do business. This means
we must ask you for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that we consider
appropriate  to  verify your  identity,  such  as  certified  articles  of
incorporation,  a government-issued business license, a partnership agreement or
a trust instrument.



19.
Miscellaneous:    This Agreement constitutes the entire understanding and
agreement between the Company and Oppenheimer with respect to the subject matter
hereof and supersedes all prior understanding or agreements between the parties
with respect thereto, whether oral or written, express or implied.  Any
amendments or modifications must  be  executed  in  writing  by
both  parties.   It  is  understood  and  agreed  that Oppenheimer's services
hereunder will not include providing any tax, accounting, legal or regulatory
advice or developing any tax strategies for the Company. This Agreement and all
rights, liabilities and obligations hereunder shall be binding upon and inure to
the benefit of each party's successors but may not be assigned without the prior
written approval of the other party.    This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall,  together,  constitute  only
one  instrument.     The  descriptive headings  of the Paragraphs of this
Agreement are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in anyway the meaning or interpretation of this
Agreement.


 
 

--------------------------------------------------------------------------------

 

Oppenheimer is delighted to accept this engagement and looks forward to working
with you. Please confirm that the foregoing correctly sets forth our agreement
by signing the enclosed duplicate of this letter in the space provided and
returning it, whereupon this letter shall constitute a binding agreement as of
the date first above written.


OPPENHEIMER & CO. INC.
 
By: /s/ James Irvine
Name: James Irvine
Title: Managing Director
 
LAS VEGAS RAILWAY EXPRESS, INC


By: /s/ Michael A. Barron
Name: Michael A. Barron
Title: Chairman and Chief Executive Officer
 

--------------------------------------------------------------------------------